DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendment and response filed on 6/17/2022 has been entered and overcomes the rejections to the claims and the objections to the specification.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest
an electron emission source, comprising a first electrode, an insulating layer, and a
second electrode successively slacked in a said order, the second electrode is a graphene layer, a thickness of the graphene layer ranges from approximately 0.4
nanometers to approximately 50 nanometers, and the graphene layer defines an
electron emission end to emit electrons.
	Due to their dependency, claims 2-6 are necessarily allowable.
Regarding independent claim 7, the prior art of record neither shows nor suggest a method for making an electron emission source, comprising: depositing an insulating layer on a surface of a first electrode, wherein the insulating layer comprises a first surface and a second surface opposite to the first surface, and the first electrode is in contact with the first surface of the insulating layer; and depositing a second electrode on the second surface of the insulating layer, wherein the second electrode is a graphene layer, a thickness of the graphene layer ranges from approximately 4Appl. No. 16/899,794Reply to Office Action of March 30, 2022 Attorney Docket No. US786230.1 nanometers to approximately 50 nanometers, and the graphene layer defines an electron emission end to emit electrons.
Due to their dependency, claims 8-9 are necessarily allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879